Citation Nr: 1602648	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable rating for recurrent pneumonia with lung scarring (lung condition). 

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected lung condition. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran	
ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1970 to June 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claim for service connection for a lung condition and assigned a non-compensable rating. 

The Veteran, in his disagreement with the rating of his service-connected disability, subsequently raised the claim of service connection for his COPD, to include as secondary to his lung condition. In a February 2013 statement of the case (SOC) the RO denied the Veteran's claim for increased rating, as well as his claim for service connection for COPD. The Veteran submitted a timely substantive appeal (VA Form 9). The claims are now appropriately before the Board for appellate review. 

As part of his claim, the Veteran has alleged that his service-connected disabilities preclude him from securing or following a substantially gainful occupation. Although the Veteran did not explicitly raise the issue of TDIU in his appeal the issue is ancillary to the Veteran's claim for increased rating and, therefore, may be considered by the Board. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

On November 6, 2015, the Veteran presented testimony in a Board videoconference hearing before the undersigned Veterans' Law Judge (VLJ); as transcript of that hearing has been associated with the Veteran's claims file. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to service connection for COPD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's lung condition has been manifested by recurrent pneumonia and lung scarring, with FEV-1 and/or FEV-1/FVC values below 71 percent.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but not higher, for a lung condition have been met. 38 U.S.C.A. §§ 1155, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.97, Part 4, Diagnostic Codes (DC) 6899-6845 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). The Board finds that the VA examinations provided are adequate under the law.

Increased Ratings - In General

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability. 38 C.F.R. §§ 4.1, 4.2. When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

In cases where an initial assignment of a disability rating is in question, as it is here, the entire record must be evaluated. See Fenderson v. West, 12 Vet. App. 119 (1999). Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).



Increased Ratings -Lung Condition

The Veteran asserts that the severity of his lung condition is far worse than that of his current non-compensable rating for this service-connected disability. The Board finds that a close review of the evidence of record, to include a May 2012 VA Compensation and Pension (C&P) examination, private treatment records, and lay testimony from the Veteran, reveals that the Veteran's objective pulmonary function has registered under 71 percent, which warrants a 30 percent rating under the appropriate Diagnostic Code. The Board finds that the evidence is at least in equipoise regarding attributing such objective criteria of the Veteran's pulmonary function to the Veteran's lung condition. See Mittleider v. West, 11 Vet. App. 181 (1998). Consequently, the Veteran's claim for an initial compensable rating must be granted. 

Because there is no rating code specifically for lung condition, contemplated herein, the RO assigned the non-compensable percent evaluation by analogy to Diagnostic Codes (DC) 6899-6845. When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a Veteran's symptoms. 38 C.F.R. § 4.27. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27. In this case, Diagnostic Code 6899 refers to unlisted restrictive lung disorders, while the more specific Diagnostic Code 6845 refers to chronic pleural effusion or fibrosis.

Under Diagnostic Code 6845 provides, in pertinent part, for a 10 percent evaluation with a FEV-1 of 80 to 71 percent predicted, or a FEV-1/FVC of 80 to 71 percent, or DLCO (SB) of 66 to 80 percent predicted. A 30 percent evaluation with a FEV-1 of 56 to 70 percent predicted, or a FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent predicted; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. A 60 percent evaluation with a FEV-1 of 40 to 55 percent predicted, or a FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). A 100 percent evaluation is assigned with a FEV-1 of less than 40 percent predicted, or; FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min (with cardiac or respiratory limit), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; outpatient oxygen therapy. 38 C.F.R. § 4.97, DC 6845. 

Under VA's rating procedures, use of post-bronchodilator findings is standard in pulmonary assessment and assures consistent evaluations. See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).

Here, the Veteran was afforded a VA C&P examination in May 2012 regarding his claim for his lung condition. Upon examination, the respiratory findings from a VA pulmonary function test (PFT) showed a post-bronchodilator FEV-1 value of 86 percent, and an FEV-1/FVC value of 72.1 percent, with no DLCO-SB value provided. The examiner noted that the FEV-1/FVC result most accurately reflected the Veteran's current pulmonary function. The examination report also indicated that the Veteran required daily inhalational bronchodilatory, anti-inflammatory medications, Spiriva, and Xopenex, but did not require use of oral bronchodilators, corticosteroids, antibiotics or oxygen therapy. The examiner ultimately diagnosed the Veteran COPD, emphysema, and recurrent pneumonia with lung scarring. 

Applying the appropriate Diagnostic Codes to the result of the VA examination, the objective assessment of the Veteran's present pulmonary impairment is commensurate with the criteria for only a 10 percent evaluation, with FEV-1/FVC results between 80 and 71 percent.  See 38 C.F.R. § 4.97, DC 6845. However, the Board notes that the VA's May 2012 examination is not the only competent medical evidence of record demonstrating objective PFT results for the Veteran's lung condition. In this regard, the Veteran has submitted private treatment records from the pulmonary treatment clinics he sought treatment. Such treatment record shows continuous assessment of the Veteran's pulmonary function, throughout the appeals period, that the Board finds equally probative as the VA examination. 

A close review of these private treatment records reveals a pulmonary condition that is closer contemplated by a 30 percent rating, that is PFT results between 56 and 70 percent for either FEV-1 or FEV-1/FVC. See 38 C.F.R. § 4.97, DC 684. The Board notes that such private records range from 2008 to 2011, with predominate results at or below 70 percent for FEV-1. The Board notes that the PFT results from more than half such tests demonstrate results at 70 percent or below. See Private Medical Treatment Records from The Pulmonary Clinic dated April 11, 2008, September 23, 2009, and June 26, 2012. While such private examinations does also show results above 70 percent for FEV-1 and/or FEV-1/FVC, the Board finds that in evaluating the totality of the Veteran's disability picture, and providing the Veteran the benefit-of-the-doubt, the Veteran's condition, based on such objective PFT results, warrants a 30 percent rating, under the appropriate Diagnostic Code. 

Likewise, with regards to the Veteran's VA C&P examination results, the Board recognizes that such result does not warrant a 30 percent rating, albeit close to the requisite 70 percent for FEV-1 and/or FEV-1/FVC. However, as noted above, the a private examination provided only a month after the May 2012 VA examination revealed a FEV-1 result of only 70 percent. See Private Medical Treatment Records from The Pulmonary Clinic, dated June 26, 2012. Here, again, the Board finds that when viewing the totality of the Veteran's disability during the entire appeals period, the Veteran's condition is closer contemplated by a 30 percent rating. 

Finally, the Board acknowledges that in the VA examination report, the VA examiner noted that the Veteran's pulmonary restrictions were predominately attributed to his COPD and emphysema, as he was not suffering from pneumonia at the time of the examination. In this regard, the Board notes that during his hearing before the undersigned, the Veteran contested that his long-time treating physician, has continuously noted that his lung condition, to include his lung scarring, is the cause of his current pulmonary conditions. Additionally, the Board notes that the private treatment records, of which the Veteran's increased rating is based upon herein, does not attribute his PFT results to any particular condition. To this end, the Board finds that when such symptomology cannot be distinguished, or as it is here, the evidence is in equipoise, such symptoms shall be attributed to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability). 

Accordingly, the Board finds that in resolving all benefit-of-the-doubt in the Veteran's favor, the evidence of record demonstrates a condition that warrants a 30 percent rating for his service-connected lung condition. As such, the Board finds that the Veteran's claim for an increased initial rating must be granted. 

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment. See 38 C.F.R. § 3.321(a), (b). In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected lung condition, decided herein, is manifested by symptoms that are fully contemplated by the rating schedules. 

The evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate. A comparison between the level of severity and symptomatology of the Veteran's disorders with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted. 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected conditions.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating of 30 percent, but not higher, for a lung condition is granted. 


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the Veteran's claims of entitlement to service connection for COPD and a TDIU. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2014). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2014). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 
38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran was afforded his least examination for his claimed COPD in May 2012, more than three and half years ago. During the examination, the Veteran was diagnosed with, among other thing, COPD. After a review of the Veteran's claims file, and medical history, to include the Veteran's service treatment records, post-service treatment records, and private medical evidence, the VA examiner determined that the Veteran's COPD was due to the Veteran's history of smoking. 

The Board, however, find the May 2012 examination to be inadequate for an appellate review on the merits. While the VA examiner provided a nexus opinion regarding causation, the examiner failed to provide any analysis or conclusion with regards to whether the Veteran's COPD was aggravated by the Veteran's service-connected lung condition. See Allen v. Brown, 7 Vet. App. at 448. As noted above, conditions that are aggravated by an already service-connected condition may also be compensable under VA regulations, and therefore, may be service connected. Id. Accordingly, any examination or medical opinion that is obtained without opining on both causation and aggravation is deemed inadequate. 

Additionally, with regards to the conclusion the VA examiner did provide, which attributes the Veteran's COPD to the Veteran's history of smoking, the Board finds that even such conclusion lacks the requisite rationale and reasoning for an adequate nexus opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). The Board emphasize that the probative value of any competent and adequate opinion cis in the analysis, reasoning, and/or basis, supporting such opinion; without such, the Board cannot find such conclusion adequate for adjudication. 

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Finally, with respect to the claim for a TDIU, as noted in the Introduction, a request for a TDIU, whether expressly raised by the Veteran, or his representative, or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and therefore is part of a claim for increased compensation. See Rice, supra. Here, the Board finds that such claim has been raised, as it relates to those service-connected issued remanded herein. Accordingly, since this claim is being remanded, the Board finds that it would be potentially prejudicial to the Veteran for the Board to consider this derivative claim prior to the determination of such other claim. See Bernard v. Brown, 4 Vet. App. 384 (1993). Specifically, because the matter of entitlement to another service connected disability discussed above will have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009). Additionally, should any of the Veteran's claim be granted, it is possible that his disability evaluations may meet the threshold criteria set forth in 38 C.F.R. § 4.16(a).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU. In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information.

2. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his COPD that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

3. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

4. Once the above has been accomplished, the RO should afford the Veteran a new examination from an appropriate VA examiner for his COPD, so to obtain another medical opinion regarding the nature and etiology of his condition. The examiner should be asked to determine if the Veteran's COPD is caused /aggravated (permanently worsened beyond normal progression) by his service-connected lung condition, and/or any aspect of his military service.

a. The examiner should again be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Finally, with regards to the Veteran's TDIU claim, the AOJ should obtain a social and industrial survey with regards to the effects of the Veteran's service-connected disabilities and his employability. The social worker must be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.

6. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

7. After obtaining the examination and associating it with the claims file, the RO/AOJ should readjudicate the Veteran's claims, to include his claim for TDIU. If the determination of the claim remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


